In 1990 the Peruvian people - heirs to an ancient culture,
who, like other peoples of the third world, suffered the
consequences of colonialism and later various frustrations
caused by our history - began to ask themselves more and
more why they had not reached a truly dignified level of
existence comparable to that of the developed countries.
Why was it that a rich nation, known for its
hard-working population and enjoying apparent democracy,
should have to suffer from hyperinflation, isolation from the
international financial community, terrorism, drug-trafficking,
corruption and internal and external debt? In short, why was
it ungovernable?
The so-called traditional democracy, which solved none
of Peru’s serious problems, had been nothing more than a
struggle between privileged minorities, the elite and party
leaders who took turns in power while the country sank
deeper and deeper into misery.
Nations, however, do not disintegrate in such crises;
rather, they are roused to carry out moral and material
reconstruction. Such has been the case in Peru.
I ask myself, and I ask all those present, the
representatives of all the nations of the world, "Which is the
first priority: the narrow, blind defence of an institutional
formality that is now worthless and obsolete, or a better
destiny for millions of human beings?"
Forty-eighth session - 1 October l993 7
We in Peru have experienced this disjunction which the
Government of President Boris Yeltsin in Russia is
experiencing so dramatically today.
Why should we fear making corrections in the course
of our history, however radical they may be? To govern is
to confront problems firmly, and not to defer, much less to
evade, decisions.
In exceptional circumstances, when the civilized
existence and survival of a nation is at stake, each country
has to find its own course and its own solutions and then
reconstruct its democracy in touch with its own reality.
Failing this, it will simply become ungovernable - a situation
that most often leads to anarchy, which in turn inevitably
generates violence.
The institutions of Peru’s incipient political system
proved to be among the most inefficient on the continent.
That was the context within which Shining Path and the
Tupac Amaru Revolutionary Movement came into existence.
The model for Shining Path is Pol Pot’s Khmer Rouge.
This is why, for 10 years, that group’s activities were
directed toward destroying the existing system: industries,
laboratories, electrical towers, machinery, bridges, highways
and public buildings, costing the country US$ 25 billion in
material damages and losses. New York learned what
terrorist insanity is all about with the criminal attack on the
World Trade Center - an isolated case, thank goodness.
We had reached a clear and elemental disjunction:
either we stopped the crisis and the terrorism which steadily
nourished it, or the country would collapse completely. My
responsibility was to govern, not to serve as Peru’s undertaker.
Our anti-terrorist strategy has led to the reinstatement
of the principle of authority throughout the country,
particularly in places as dissimilar as state universities and
penitentiaries.
After being captured a year ago, Abimael Guzmán
made a fiery proclamation to all his followers to continue
relentlessly the war against the Peruvian State and its
society. Today, in a 180-degree turn, he appeals to your
speaker, the President of Peru, in order to retract his
previous atrocious objectives. This shows essentially that he
has inevitably come to terms with the total defeat of his
totalitarian project.
In fact, I recently received a revealing communication
from the leader of Shining Path, Abimael Guzmán, who is
in jail, in which he asked for "a peace agreement". I repeat,
Abimael Guzmán Reynoso has asked the President of Peru
to talk about a "peace agreement". But a "peace agreement"
implies negotiation between two belligerent groups
considered to be equal - equal not only militarily but also
from a moral and ethical standpoint. This is inadmissible,
for there can be no negotiations with a genocidal terrorist group -
described as such by the United Nations itself - whose
leader, having been captured, tried and sentenced last year
to life imprisonment, has absolutely no power to negotiate.
Moreover, there is no correlation of forces between the
Peruvian State and these criminals that could put them on an
equal footing. There can be no doubt that it has been
completely recognized that the State, the Armed Forces, the
National Police and the people of Peru are prevailing over
terrorism.
The Government of Peru is fully aware of its obligation
to respect the international principles of the Geneva
Convention. Nevertheless, it will make no concession in any
way that would jeopardize the process of restoring peace
completely to Peru. Through the attainment of peace in our
country and the definitive eradication of terrorism, we are
also preventing the spread of terrorism to the rest of the
Southern Cone of our continent.
The Peruvian Government and its people will tirelessly
continue their effort to fight terrorist violence, with or
without requests from the heads of these organizations. If
they really wish peace to be achieved as soon as possible,
they should immediately and unconditionally stop terrorist
actions and their methods of propagation, as a preliminary
step enabling the Peruvian State to prevent further bloodshed
and suffering for the Peruvian people and to take the further
steps required to facilitate the process by which the
Government will fully consolidate national peace before the
date I promised to my fellow citizens, that is, 1995.
Twenty-five thousand deaths; hundreds of thousands of
refugee peasants displaced from their villages; thousands of
widows and orphans; hundreds of handicapped and maimed,
including civilian, police and military; thousands of children
who have grown up in the middle of a cruel war; $25 billion
of material waste; an entire country paralysed by terror and
uncertainty: this is the sum of 13 fateful years, during
which a State considered to be democratic appeared not to
exist in the face of totalitarian terror. The end of this
vicious circle is approaching after 17 months - barely 17 months -
of the counter-terrorist strategy developed by my
8 General Assembly - Forty-eighth session
Government. Now we can talk about the State and
democracy in Peru.
In our country, a new and exemplary democracy is
being devised. It has some unusual elements: the common
man’s awareness of his chronic exclusion from the
mainstream of civic life; his experience and sacrifice as a
survivor of one of the century’s worst economic crises; and
his equally successful involvement in the war against the
nation’s terrorist threat - within the framework of the full
exercise of his right to self-defence and the universal rights
of the individual and of every citizen.
Peru can once again see the light of day. The
nightmare of war is now behind us. Those who doubted that
this was possible must now admit that it has happened and
must recognize that the decisions taken in April 1992 were
absolutely necessary. Peru is beginning to be a viable
country again - an attractive country visited by thousands of
tourists, who can confidently bear witness to its new look,
a country with hope, one into which foreign capital is
flowing, thereby generating more employment and wealth.
In the near future, the Peruvian people will have the historic
opportunity to decide upon a constitution incorporating the
thoroughgoing reforms that will guarantee peace and
progress in our country. This will be the end of a grim
cycle. Peru is now a country open to the world - one which,
like other countries all over the planet, is beginning fully to
exercise its right to be a free and prosperous nation through
the implementation of a true democracy and of a system of
government that will benefit our people.
